DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Amendment
This Office Action is made in response to amendment, filed 5/18/2022. Applicant has amended claims 1-4, 12-15, and 20.

Response to Arguments
Applicant’s arguments see “Remarks”, made in an Amendment”, filed 5/18/2022. 
With respect to Claim Rejections - 35 USC § 103, the Applicant submits that the applied references fail to teach or suggest at least “determining, by the controller device, using one or more logs for the software application, a respective amount of data transmitted to each respective site and for use by the software application" and "determining, by the controller device, for each respective site of the plurality of sites operating in different geographical locations, a priority index using the respective amount of data transmitted to each respective site and for use by the software application," as recited in amended claim 1. In response, the Examiner finds Varner (US 2014/0173111) to teach these amended features, see rejections below.
The Applicant submits that claim 1 is patentable for this reason, and that independent claims 12 and 20 are patentable for similar reasons over the applied references. And that the dependent claims are patentable because they incorporate the requirements of the respective independent claims. In response, with respect to the applicant arguments of independent claims 1, 12, and 20, and dependent claims 2-10, 13-19 and 21 have been fully considered but they are moot in view of the new grounds of rejection (see rejections below). 

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-5, 12-16, and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Yadav et al., Pub No US 2016/0080502 A1 (hereafter Yadav) in view of Zollner et al., Pub No US 2003/0163557 A1 (hereafter Zollner) and further in view of Maino et al., Pub No US 2017/0054758 A1 (hereafter Maino) and further in view of Curtis Varner, Pub No US 2014/0173111 A1 (hereafter Varner).

Regarding Claim 1, Yadav discloses a method comprising:
determining, by a controller device that manages a plurality of network devices arranged at a plurality of sites [FIG.2 & para.0012: Discloses a centrally controllable multi-tenant controller (element 122 - a controller device) for controlling (manages) a plurality of assets across a plurality of distributed computing environments (a plurality of sites); and para.0065: Discloses monitoring a plurality of network devices to collect network performance data comprising data flow records of each device on the network.], operating in different geographical locations [para.0605: Discloses controller (element 122)  records data indicative of where all devices and applications are globally located; and para.0888: Discloses the controller (element 122) is delivered from the cloud and in a customer's network may be deployed across wide geographies.], a stateful intent for managing a software application at the plurality of network devices [FIG.2 & para.0012: Discloses the controller (element 122) is configured to determine a signature for each of a plurality of applications (a software application); and para.0065: Discloses monitoring the plurality of network devices to collect network performance data (collected data for software use) comprising data flow records of each device on the network and to create a network topology database, accessing the network topology database comprising information on an entry and exit point of each device, the manner in which the devices are connected and a plurality of data flow records on a single data flow from multiple devices on the network and utilizing the network topology database to perform an asymmetric detection algorithm to identify one or more data flows that exited a device via a first path and returned to the device via a different second path; and para.0110: Discloses receiving information describing a change to a policy for an existing network wherein the information is selected from the group consisting of the policy to be changed and the network sites (plurality) to which the policy is to apply and estimating an impact on the operation of the at least one application  (for managing a software application) and associated network traffic using statistical analysis of monitored data collected from a second site similar to the first site (determining a stateful intent); and para.0191: Discloses policy model being implemented by which one can specify a business intent (implementing stateful intent based on the determination) directly and controller (element 122) and device together make it happen in the network; and para.0315: Discloses the controller (element 122) implements and manages a policy, policy string, or some other rule-based operation governing data flows over a network.] and represented by a graph model [para.0765: Discloses the controller (element 122) may have access to bandwidth and links in its topology graph of the network. Utilization of each link can also be gathered and stored for access by the controller (element 122) and may simulate the effects of changes to a network. The controller (element 122) may keep track of all configurations (devices, interfaces, capacities, policies and more) for all the devices in the network. Configuration management may be in real or near-real time to ensure minimal data latency.];
Yadav does not explicitly disclose the following (emphasis added to distinguish the elements not taught by Yadav):
determining, by the controller device, for each respective site of the plurality of sites operating in different geographical locations, a priority index using amount of data and for use by the software application; 
determining, by the controller device, an ordered list of the plurality of sites based on the priority index for each respective site of the plurality of sites operating in different geographical locations; and 
configuring, by the controller device, for each respective site of the plurality of sites, and in an order specified by the ordered list of the plurality of sites operating in different geographical locations, one or more network devices of the plurality of network devices that are arranged at the respective site.
However, in analogous art, Zollner discloses the following (emphasis added to distinguish the elements taught by Zollner):
determining, by the controller device, for each respective site of the plurality of sites operating in different geographical locations, a priority index using amount of data and for use by the software application; [para.0030-0031: Discloses a controller determines a rule-based criteria for prioritizing (a priority index – highest usage, second highest usage, … site) a plurality of sites where the rule-based criteria may be defined from site-level usage information at the respective site; and para.0036: Discloses that priority sites are based on usage where usage could be amount of data being transmitted (e.g. voice traffic – an amount of data).];
determining, by the controller device, an ordered list of the plurality of sites based on the priority index for each respective site of the plurality of sites operating in different geographical locations [para.0044: Discloses designates the site with the highest usage as site one, a second highest priority site a second site, and so forth (an ordered list of the plurality of sites).]; and 
configuring, by the controller device, for each respective site of the plurality of sites, and in an order specified by the ordered list of the plurality of sites operating in different geographical locations, one or more network devices of the plurality of network devices that are arranged at the respective site [para.0044-0045: Discloses if the rule-based criteria is determined to performing restarting at each site of the plurality of sites, then the restart sequence is first site to be restarted, then second site is to be restarted, and so forth (all done in order). The controller brings system device(s) into service at various sites based on the ordered restart sequence.].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify Yadav with the teachings of determining a priority index, an ordered list of the plurality of sites based on the priority index and configuring sites using the ordered list, as taught by Zollner in order to yield predictable result of providing rule-based method that optimally determines a restart sequence for certain sites/zones, etc. after failures, system upgrades, etc. [Zollner: para.0004].
the combined teachings of Yadav and Zollner do not explicitly discloses translating, by the controller device, the stateful intent into low-level configuration instructions for configuring the plurality of network devices; and configuring, … according to the low-level configuration instructions (emphasis added to distinguish the elements not taught by the combination); However, in analogous art, Maino discloses [0024] a controller 102 that receives high-level, intent-based VPN policies (also referred to as ''high-level policies") formatted in accordance with a predefined syntax and that collectively represent policy model 106 that defines the VPN at a high-level. The high-level policies may be input by a network administrator, for example. The high-level policies may represent business-level VPN policies (also referred to as "business-level policies") that include one or more of a connectivity policy, a topology policy, an encryption policy, a traffic engineering policy, and a traffic insertion policy, for example. Paragraph 0025 discloses the controller 102 translates the high-level policies into low-level policies (i.e., network-level policies) represented by and stored in network overlay 108 in "object" form, including configuration scripts and the like, for example. The network level policies include network device configuration information for configuring the network devices of network underlay 104. Paragraph 0063 discloses low-level device configuration information represented in a network overlay and used for configuring a network underlay that provides connectivity for the connection sites to the VPN. FIG.2 step 210 discloses that the low-level device configuration information is used to implement (instruction) the VPN and monitor (instructions) the attributes (low-level configuration instructions). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify Yadav and Zollner with the teachings of translating stateful intent into low-level configuration instructions and configuring, … according to the low-level configuration instructions, as taught by Maino in order to yield predictable result of significantly improving the flexibility and reusability of resource management (Maino: para.0093).
the combined teachings of Yadav, Zollner and Maino do not explicitly discloses determining, by the controller device, using one or more logs for the software application, a respective amount of data transmitted to each respective site and for use by the software application; and determining, by the controller device, for each respective site of the plurality of sites operating in different geographical locations, a priority index using the respective amount of data transmitted to each respective site and for use by the software application; (emphasis added to distinguish the elements not taught by the combination). However, in analogous art, Varner discloses in paragraph 0077 recording (logging) amount of data transmitted to a site into a report. The reports allow for educating users (for use by the software application) as to how much data they are using and the amount of data transmitted for each site. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify Yadav, Zollner and Maino with the teachings of logging of amount of data transmitted to each site, as taught by Maino in order to yield predictable result of significantly improving the flexibility and reusability of resource management (Maino: para.0093).

Regarding Claim 2, the combined teachings of Yadav, Zollner, Maino and Varner discloses the method of claim 1, wherein the one or more logs comprises one or more application logs for a site of the plurality of sites [Varner – para.0077: Discloses the reports (logs) comprises how much data they are using and the amount of data transmitted for each site.], the method further comprising:
determining, by the controller device, and for each event of a plurality of events at a site of the plurality of sites [Yadav - FIG. 9 : Discloses para.0034: Discloses a plurality of event (element 918 – Event 1 and element 920 - Event 2) and a plurality of sites (element 922 – Spoke Site A and element 924 – Spoke Site B).], the respective amount of data transmitted to the site and for use by the software application using the one or more application logs for the site [Yadav - para.0177: Discloses determining data derived within an application session may be defined as the time occurring between a user logging in to use an application, and logging out to discontinue use of the application.]. This claim is rejected on the same grounds as claim 1.

Regarding Claim 3, the combined teachings of Yadav, Zollner, Maino and Varner discloses the method of claim 2, and Yadav further discloses comprising:
determining, by the controller device, and using one or more network logs for the site, for each event of the plurality of events, a respective time the respective amount of data was transmitted to the site and for use by the software application [para.0177: Discloses an application session may be defined as a time frame, for example data derived from Time 1 to Time 2. In another embodiment, an application session may be defined as the time occurring between a user 168 logging in to use an application, and logging out to discontinue use of the application.].

Regarding Claim 4, the combined teachings of Yadav, Zollner, Maino and Varner discloses the method of claim 1, and Yadav further discloses wherein determining the priority index comprises:
determining, for a site of the plurality of sites, a best fit line that represents, for each event of a plurality of events, the respective amount of data transmitted to the site and for use by the software application and a respective time the respective amount of data was transmitted to the site and for use by the software application [para.0890: Discloses the data path may need to select the best path (best-fit line) for the application based on VXWAN 204, SERVICE, Performance and Path directives in policy. The data path may use a specific mechanism that ensures that policy is satisfied with the best possible performance 108 for the application and reachability 110 of the application. Best path is based on site usage data such as bandwidth (amount of data transmitted).]; and
determining the priority index for the site based on the best fit line for the site [para.0894: Discloses data path (best fit line) may use multi stage classification method to classify traffic. In the first stage it may take application traffic and identify traffic as belonging to a specific application ID or a list of application IDs (priority index) and as belong to an identity ID or a list of identity IDs. As part of the first stage of classification a data path may use a set of helper modules that map the application and identity IDs to network level constructs such as IP address, TCP and UDP ports, IP DSCP (Differentiated Services Code Point) fields, layer 2 VLAN Tag, layer 2 VLAN priority, etc. In the second stage it may take the IDs coming out of the first stage and does another classification lookup to identify the policy rule that the traffic matches. The data path may use a specific algorithm for dis-ambiguity if multiple policy rules match the incoming traffic (usage). It may use both the application and identity fields as well as Path, SERVICE, VXWAN 204 and Performance fields for dis-ambiguity.].

Regarding Claim 5, the combined teachings of Yadav, Zollner, Maino and Varner discloses the method of claim 4, and Yadav further discloses wherein determining the priority index comprises:
assigning a group of a plurality of groups to the site based on the best fit line [para.0890: Discloses the data path may need to select the best path (best-fit line) for the application based on VXWAN 204, SERVICE, Performance and Path directives in policy. The data path may use a specific mechanism that ensures that policy is satisfied with the best possible performance 108 for the application and reachability 110 of the application; and para.0892: Discloses identity may be specified using a string based name. Each identity can specify an individual user 168 or device, or can specify a group users 168 or devices and in some cases the groups may identity other groups. Each policy rule may also specify the action to take if the traffic matches the classification columns. The action is in terms of performance, path directive, SERVICE and VXWAN Isolation. There may be multiple policy rules, which form part of a policy set. A policy set may apply to multiple sites. A multitenant controller 122 sends all the policy rules of a policy set to the data path of the element in the site.]; and
determining the priority index for the site based on the group assigned to the site [para.0898: Discloses the thread may spawn other threads that may have assigned priorities associated with them; the processor may execute these threads based on priority or any other order based on instructions provided in the program code; and FIG.10: Discloses receiving information describing an addition of a first site comprising at least one application to an existing network wherein the information is selected front the group consisting of type of site, planned connectivity to the site and planned policies for the site.].

Regarding Claim 12, Yadav discloses a controller device that manages a plurality of network devices arranged at a plurality of sites operating in different geographical locations, the controller device comprising one or more processing units implemented in circuitry [FIG.2 & para.0012: Discloses a centrally controllable multi-tenant controller (element 122 - a controller device) for controlling (managing) a plurality of assets across a plurality of distributed computing environments (a plurality of sites); and para.0065: Discloses a method comprises monitoring a plurality of network devices and the controller (element 122) records data indicative of where all devices and applications are globally located (operating in different geographical locations); and para.0110: Discloses the method comprises receiving information describing a change to a policy for an existing network wherein the information is selected from the group consisting of the policy to be changed and the network sites (a plurality of sites) to which the policy is to apply; and para.0898: Discloses the methods and systems described herein may be deployed in part or in whole through a machine that executes computer software, program codes, and/or instructions on a processor. The processor may be part of a server, client, network infrastructure, mobile computing platform, stationary computing platform, or other computing platform; and para.0888: Discloses the controller (element 122) is delivered from the cloud and in a customer’s network, may be deployed across wide geographies (operating in different geographical locations).] and configured to:
determine a stateful intent for managing a software application at the plurality of network devices [FIG.2 & para.0012: Discloses the controller (element 122) is configured to determine a signature for each of a plurality of applications (a software application); and para.0065: Discloses monitoring the plurality of network devices to collect network performance data comprising data flow records of each device on the network and to create a network topology database, accessing the network topology database comprising information on an entry and exit point of each device, the manner in which the devices are connected and a plurality of data flow records on a single data flow from multiple devices on the network and utilizing the network topology database to perform an asymmetric detection algorithm to identify one or more data flows that exited a device via a first path and returned to the device via a different second path; and para.0110: Discloses receiving information describing a change to a policy for an existing network wherein the information is selected from the group consisting of the policy to be changed and the network sites (plurality) to which the policy is to apply and estimating an impact on the operation of the at least one application  (for managing a software application) and associated network traffic using statistical analysis of monitored data collected from a second site similar to the first site (determining a stateful intent); and para.0191: Discloses policy model being implemented by which one can specify a business intent (implementing stateful intent based on the determination) directly and controller (element 122) and device together make it happen in the network; and para.0315: Discloses the controller (element 122) implements and manages a policy, policy string, or some other rule-based operation governing data flows over a network.] and represented by a graph model [para.0765: Discloses the controller (element 122) may have access to bandwidth and links in its topology graph of the network. Utilization of each link can also be gathered and stored for access by the controller (element 122) and may simulate the effects of changes to a network. The controller (element 122) may keep track of all configurations (devices, interfaces, capacities, policies and more) for all the devices in the network. Configuration management may be in real or near-real time to ensure minimal data latency.];
Yadav does not explicitly disclose the following (emphasis added to distinguish the elements not taught by Yadav):
determine, for each respective site of the plurality of sites operating in different geographical locations, a priority index using amount of data and for use by the software application; 
determine an ordered list of the plurality of sites based on the priority index for each respective site of the plurality of sites operating in different geographical locations; and 
configure, for each respective site of the plurality of sites, and in an order specified by the ordered list of the plurality of sites operating in different geographical locations, one or more network devices of the plurality of network devices that are arranged at the respective site.
However, in analogous art, Zollner discloses the following (emphasis added to distinguish the elements taught by Zollner):
determine, for each respective site of the plurality of sites operating in different geographical locations, a priority index using amount of data and for use by the software application [para.0030-0031: Discloses a controller determines a rule-based criteria for prioritizing (a priority index – highest usage, second highest usage, … site) a plurality of sites where the rule-based criteria may be defined from site-level usage information at the respective site; and para.0036: Discloses that priority sites are based on usage where usage could be amount of data being transmitted (e.g. voice traffic – an amount of data).];
determine an ordered list of the plurality of sites based on the priority index for each respective site of the plurality of sites operating in different geographical locations [para.0044: Discloses designates the site with the highest usage as site one, a second highest priority site a second site, and so forth (an ordered list of the plurality of sites).]; and 
configure, for each respective site of the plurality of sites, and in an order specified by the ordered list of the plurality of sites operating in different geographical locations, one or more network devices of the plurality of network devices that are arranged at the respective site [para.0044-0045: Discloses if the rule-based criteria is determined to performing restarting at each site of the plurality of sites, then the restart sequence is first site to be restarted, then second site is to be restarted, and so forth (all done in order). The controller brings system device(s) into service at various sites based on the ordered restart sequence.].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify Yadav with the teachings of determining a priority index, an ordered list of the plurality of sites based on the priority index and configuring sites using the ordered list, as taught by Zollner in order to yield predictable result of providing rule-based method that optimally determines a restart sequence for certain sites/zones, etc. after failures, system upgrades, etc. [Zollner: para.0004].
the combined teachings of Yadav and Zollner do not explicitly discloses translate the stateful intent into low-level configuration instruction for configuring the plurality of network devices; and configure, … according to the low-level configuration instructions (emphasis added to distinguish the elements not taught by Yadav); However, in analogous art, Maino discloses [0024] a controller 102 that receives high-level, intent-based VPN policies (also referred to as ''high-level policies") formatted in accordance with a predefined syntax and that collectively represent policy model 106 that defines the VPN at a high-level. The high-level policies may be input by a network administrator, for example. The high-level policies may represent business-level VPN policies (also referred to as "business-level policies") that include one or more of a connectivity policy, a topology policy, an encryption policy, a traffic engineering policy, and a traffic insertion policy, for example. Paragraph 0025 discloses the controller 102 translates the high-level policies into low-level policies (i.e., network-level policies) represented by and stored in network overlay 108 in "object" form, including configuration scripts and the like, for example. The network level policies include network device configuration information for configuring the network devices of network underlay 104. Paragraph 0063 discloses low-level device configuration information represented in a network overlay and used for configuring a network underlay that provides connectivity for the connection sites to the VPN. FIG.2 step 210 discloses that the low-level device configuration information is used to implement (instruction) the VPN and monitor (instructions) the attributes (low-level configuration instructions). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify Yadav and Zollner in view of Maino to translate the stateful intent into low-level configuration data. One would be motivated at the time of the invention to have this capability due to business policies changing dynamically, for example, to reflect changes in the higher business-level policy requirements, to reflect changes in the underlying physical network infrastructure, or because the polices are only specified for a given class of traffic (e.g., a specific flow). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify Yadav and Zollner with the teachings of translating stateful intent into low-level configuration instructions and configuring, … according to the low-level configuration instructions, as taught by Maino in order to yield predictable result of significantly improving the flexibility and reusability of resource management (Maino: para.0093).
the combined teachings of Yadav, Zollner and Maino do not explicitly discloses determine, using one or more logs for the software application, a respective amount of data transmitted to each respective site and for use by the software application; and determining, by the controller device, for each respective site of the plurality of sites operating in different geographical locations, a priority index using the respective amount of data transmitted to each respective site and for use by the software application; (emphasis added to distinguish the elements not taught by the combination). However, in analogous art, Varner discloses in paragraph 0077 recording (logging) amount of data transmitted to a site into a report. The reports allow for educating users (for use by the software application) as to how much data they are using and the amount of data transmitted for each site. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify Yadav, Zollner and Maino with the teachings of logging of amount of data transmitted to each site, as taught by Maino in order to yield predictable result of significantly improving the flexibility and reusability of resource management (Maino: para.0093).

Regarding Claim 13, the combined teachings of Yadav, Zollner, Maino and Varner discloses the controller device of claim 12, wherein the one or more logs comprises one or more application logs for a site of the plurality of sites [Varner – para.0077: Discloses the reports (logs) comprises how much data they are using and the amount of data transmitted for each site.] and wherein the one or more processing units are configured to:
determine, for each event of a plurality of events at a site of the plurality of sites [Yadav - FIG. 9 : Discloses para.0034: Discloses a plurality of event (element 918 – Event 1 and element 920 - Event 2) and a plurality of sites (element 922 – Spoke Site A and element 924 – Spoke Site B).], a respective amount of data transmitted to the site and for use by the software application using one or more application logs for the site [Yadav - para.0177: Discloses determining data derived within an application session may be defined as the time occurring between a user logging in to use an application, and logging out to discontinue use of the application.]. This claim is rejected on the same grounds as claim 12.

Regarding Claim 14, the combined teachings of Yadav, Zollner, Maino and Varner discloses the controller device of claim 13, and Yadav further discloses wherein the one or more processing units are configured to:
determine, using one or more network logs for the site, for each event of the plurality of events, a respective time the respective amount of data was transmitted to the site and for use by the software application [para.0177: Discloses an application session may be defined as a time frame, for example data derived from Time 1 to Time 2. In another embodiment, an application session may be defined as the time occurring between a user 168 logging in to use an application, and logging out to discontinue use of the application.].

Regarding Claim 15, the combined teachings of Yadav, Zollner, Maino and Varner discloses the controller device of claim 12, and Yadav further discloses wherein, to determine the priority index, the one or more processing units are configured to:
determine, for a site of the plurality of sites, a best fit line that represents, for each event of a plurality of events, the respective amount of data transmitted to the site and for use by the software application and a respective time the respective amount of data was transmitted to the site and for use by the software application [para.0890: Discloses the data path may need to select the best path (best-fit line) for the application based on VXWAN 204, SERVICE, Performance and Path directives in policy. The data path may use a specific mechanism that ensures that policy is satisfied with the best possible performance 108 for the application and reachability 110 of the application.]; and
determine the priority index for the site based on the best fit line for the site [para.0894: Discloses data path may use multi stage classification method to classify traffic. In the first stage it may take application traffic and identify traffic as belonging to a specific application ID or a list of application IDs (priority index) and as belong to an identity ID or a list of identity IDs. As part of the first stage of classification a data path may use a set of helper modules that map the application and identity IDs to network level constructs such as IP address, TCP and UDP ports, IP DSCP (Differentiated Services Code Point) fields, layer 2 VLAN Tag, layer 2 VLAN priority, etc. In the second stage it may take the IDs coming out of the first stage and does another classification lookup to identify the policy rule that the traffic matches. The data path may use a specific algorithm for dis-ambiguity if multiple policy rules match the incoming traffic (usage). It may use both the application and identity fields as well as Path, SERVICE, VXWAN 204 and Performance fields for dis-ambiguity.].

Regarding Claim 16, the combined teachings of Yadav, Zollner, Maino and Varner discloses the controller device of claim 15, and Yadav further discloses wherein, to determine the priority index, the one or more processing units are configured to:
assign a group of a plurality of groups to the site based on the best fit line [para.0890: Discloses the data path may need to select the best path (best-fit line) for the application based on VXWAN 204, SERVICE, Performance and Path directives in policy. The data path may use a specific mechanism that ensures that policy is satisfied with the best possible performance 108 for the application and reachability 110 of the application; and para.0892: Discloses identity may be specified using a string based name. Each identity can specify an individual user 168 or device, or can specify a group users 168 or devices and in some cases the groups may identity other groups. Each policy rule may also specify the action to take if the traffic matches the classification columns. The action is in terms of performance, path directive, SERVICE and VXWAN Isolation. There may be multiple policy rules, which form part of a policy set. A policy set may apply to multiple sites. A multitenant controller 122 sends all the policy rules of a policy set to the data path of the element in the site.]; and
determine the priority index for the site based on the group assigned to the site [para.0898: Discloses the thread may spawn other threads that may have assigned priorities associated with them; the processor may execute these threads based on priority or any other order based on instructions provided in the program code.].

Regarding Claim 20, Duggal discloses a non-transitory computer-readable storage medium having stored thereon instructions that, when executed, cause one or more processing units of a controller device that manages a plurality of network devices arranged at a plurality of sites operating in different geographical locations [FIG.2 & para.0012: Discloses a centrally controllable multi-tenant controller (element 122 - a controller device) for controlling (manages) a plurality of assets across a plurality of distributed computing environments; and para.0065: Discloses a method comprises monitoring a plurality of network devices and the controller (element 122) records data indicative of where all devices and applications are globally located (operating in different geographical locations); and para.0110: Discloses the method comprises receiving information describing a change to a policy for an existing network wherein the information is selected from the group consisting of the policy to be changed and the network sites (a plurality of sites) to which the policy is to apply; and para.0898: Discloses the methods and systems described herein may be deployed in part or in whole through a machine that executes computer software, program codes, and/or instructions on a processor. The processor may be part of a server, client, network infrastructure, mobile computing platform, stationary computing platform, or other computing platform; and para.0907: Discloses the computer software, program codes, and/or instructions may be stored and/or accessed on machine readable media; and para.0888: Discloses the controller (element 122) is delivered from the cloud and in a customer's network may be deployed across wide geographies (operating in different geographical locations).] to:
determine a stateful intent for managing a software application at the plurality of network devices [FIG.2 & para.0012: Discloses the controller (element 122) is configured to determine a signature for each of a plurality of applications (a software application); and para.0065: Discloses monitoring the plurality of network devices to collect network performance data comprising data flow records of each device on the network and to create a network topology database, accessing the network topology database comprising information on an entry and exit point of each device, the manner in which the devices are connected and a plurality of data flow records on a single data flow from multiple devices on the network and utilizing the network topology database to perform an asymmetric detection algorithm to identify one or more data flows that exited a device via a first path and returned to the device via a different second path; and para.0110: Discloses receiving information describing a change to a policy for an existing network wherein the information is selected from the group consisting of the policy to be changed and the network sites (plurality) to which the policy is to apply and estimating an impact on the operation of the at least one application  (for managing a software application) and associated network traffic using statistical analysis of monitored data collected from a second site similar to the first site (determining a stateful intent); and para.0191: Discloses policy model being implemented by which one can specify a business intent (implementing stateful intent based on the determination) directly and controller (element 122) and device together make it happen in the network; and para.0315: Discloses the controller (element 122) implements and manages a policy, policy string, or some other rule-based operation governing data flows over a network.] and represented by a graph model [para.0765: Discloses the controller (element 122) may have access to bandwidth and links in its topology graph of the network. Utilization of each link can also be gathered and stored for access by the controller (element 122) and may simulate the effects of changes to a network. The controller (element 122) may keep track of all configurations (devices, interfaces, capacities, policies and more) for all the devices in the network. Configuration management may be in real or near-real time to ensure minimal data latency.];
Yadav does not explicitly disclose the following (emphasis added to distinguish the elements not taught by Yadav):
determine, for each respective site of the plurality of sites operating in different geographical locations, a priority index using amount of data and for use by the software application; 
determine an ordered list of the plurality of sites based on the priority index for each respective site of the plurality of sites operating in different geographical locations; and 
configure, for each respective site of the plurality of sites, and in an order specified by the ordered list of the plurality of sites operating in different geographical locations, one or more network devices of the plurality of network devices that are arranged at the respective site.
However, in analogous art, Zollner discloses the following (emphasis added to distinguish the elements taught by Zollner):
determine, for each respective site of the plurality of sites operating in different geographical locations, a priority index using amount of data and for use by the software application [para.0030-0031: Discloses a controller determines a rule-based criteria for prioritizing (a priority index – highest usage, second highest usage, … site) a plurality of sites where the rule-based criteria may be defined from site-level usage information at the respective site; and para.0036: Discloses that priority sites are based on usage where usage could be amount of data being transmitted (e.g. voice traffic – an amount of data).];
determine an ordered list of the plurality of sites based on the priority index for each respective site of the plurality of sites operating in different geographical locations [para.0044: Discloses designates the site with the highest usage as site one, a second highest priority site a second site, and so forth (an ordered list of the plurality of sites).]; and 
configure, for each respective site of the plurality of sites, and in an order specified by the ordered list of the plurality of sites operating in different geographical locations, one or more network devices of the plurality of network devices that are arranged at the respective site [para.0044-0045: Discloses if the rule-based criteria is determined to performing restarting at each site of the plurality of sites, then the restart sequence is first site to be restarted, then second site is to be restarted, and so forth (all done in order). The controller brings system device(s) into service at various sites based on the ordered restart sequence.].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify Yadav with the teachings of determining a priority index, an ordered list of the plurality of sites based on the priority index and configuring sites using the ordered list, as taught by Zollner in order to yield predictable result of providing rule-based method that optimally determines a restart sequence for certain sites/zones, etc. after failures, system upgrades, etc. [Zollner: para.0004].
the combined teachings of Yadav and Zollner do not explicitly discloses translate the stateful intent into low-level configuration instruction for configuring the plurality of network devices; and configure, … according to the low-level configuration instructions (emphasis added to distinguish the elements not taught by Yadav); However, in analogous art, Maino discloses [0024] a controller 102 that receives high-level, intent-based VPN policies (also referred to as ''high-level policies") formatted in accordance with a predefined syntax and that collectively represent policy model 106 that defines the VPN at a high-level. The high-level policies may be input by a network administrator, for example. The high-level policies may represent business-level VPN policies (also referred to as "business-level policies") that include one or more of a connectivity policy, a topology policy, an encryption policy, a traffic engineering policy, and a traffic insertion policy, for example. Paragraph 0025 discloses the controller 102 translates the high-level policies into low-level policies (i.e., network-level policies) represented by and stored in network overlay 108 in "object" form, including configuration scripts and the like, for example. The network level policies include network device configuration information for configuring the network devices of network underlay 104. Paragraph 0063 discloses low-level device configuration information represented in a network overlay and used for configuring a network underlay that provides connectivity for the connection sites to the VPN. FIG.2 step 210 discloses that the low-level device configuration information is used to implement (instruction) the VPN and monitor (instructions) the attributes (low-level configuration instructions). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify Yadav and Zollner with the teachings of translating stateful intent into low-level configuration instructions and configuring, … according to the low-level configuration instructions, as taught by Maino in order to yield predictable result of significantly improving the flexibility and reusability of resource management (Maino: para.0093).
the combined teachings of Yadav, Zollner and Maino do not explicitly discloses determine, using one or more logs for the software application, a respective amount of data transmitted to each respective site and for use by the software application; and determining, by the controller device, for each respective site of the plurality of sites operating in different geographical locations, a priority index using the respective amount of data transmitted to each respective site and for use by the software application; (emphasis added to distinguish the elements not taught by the combination). However, in analogous art, Varner discloses in paragraph 0077 recording (logging) amount of data transmitted to a site into a report. The reports allow for educating users (for use by the software application) as to how much data they are using and the amount of data transmitted for each site. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify Yadav, Zollner and Maino with the teachings of logging of amount of data transmitted to each site, as taught by Maino in order to yield predictable result of significantly improving the flexibility and reusability of resource management (Maino: para.0093).

Regarding Claim 21, the combined teachings of Yadav, Zollner, Maino and Varner discloses the method of claim 1, and Zollner further discloses wherein the configuring comprises causing the low-level configuration instructions to be applied to the one or more network devices at a first site of the plurality of sites before the low-level configuration instructions are applied to the one or more network devices at a second site of the plurality of sites operating when the ordered list specifies that the first site has a higher priority for the software application than the second site [para.0044-0045: Discloses if the rule-based criteria is determined to performing restarting at each site of the plurality of sites, then the restart sequence designates a highest priority site as a first site to be restarted, a second highest priority site as a second site to be restarted, and so forth. The controller brings system device(s) into service at various sites based on the ordered restart sequence.]. This claim is rejected on the same grounds as claim 1.

Claims 6-10 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Yadav et al., Pub No US 2016/0080502 A1 (hereafter Yadav) in view of Zollner et al., Pub No US 2003/0163557 A1 (hereafter Zollner) and further in view of Maino et al., Pub No US 2017/0054758 A1 (hereafter Maino) and further in view of Curtis Varner, Pub No US 2014/0173111 A1 (hereafter Varner) and further in view of Sean Miceli, Pub No US 2008/0091838 A1 (hereafter Miceli).

Regarding Claim 6, the combined teachings of Yadav, Zollner, Maino and Varner discloses the method of claim 5, and the combination does not explicitly disclose wherein the best fit line comprises a negative slope; and wherein determining the priority index comprises assigning, when the best fit line comprises the negative slope, the site to the group (emphasis added to distinguish the elements not taught by the combination). However, in analogous art, FIG.8 and paragraph 0063 of Miceli discloses a least squares regression calculation that is performed on delta time values received to identify a slope of a line that best fits the delta time values. The slope is estimated for a line that is plotted on a graph having the delta time values plotted on a vertical axis and time of receipt on a horizontal axis. It should be noted that an actual plot is not necessarily created; the slope of the best-fit line is calculated abstractly using available data and a known least-squares regression algorithm. If the slope of the best-fit line is positive, that means that the delta time values are increasing overall and network bandwidth is restricted. If the slope of the best-fit line is negative, that means that the delta time values are decreasing overall and that network bandwidth is increased. If the slope is negative, then it is determined that additional bandwidth is available. Thus, the new site can be added to the group since additional bandwidth is available since the best fit line comprises a negative slope. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify Yadav, Zollner, Maino and Varner with the teachings of assigning priority index using negative slope, as taught by Maino in order to yield predictable result of optimizing a bitrate being transmitted to each streaming client of a large number of streaming clients and reacts to bandwidth requirements as well as individual changes in bandwidth availability (Miceli: para.0007).

Regarding Claim 7, the combined teachings of Yadav, Zollner, Maino and Varner discloses the method of claim 5, and the combination does not explicitly disclose wherein the best fit line comprises a positive slope; and wherein determining the priority index comprises assigning, when the best fit line comprises the positive slope, the site to the group (emphasis added to distinguish the elements not taught by the combination). However, in analogous art, FIG.8 and paragraph 0063-0064 of Miceli discloses a least squares regression calculation that is performed on delta time values received to identify a slope of a line that best fits the delta time values. The slope is estimated for a line that is plotted on a graph having the delta time values plotted on a vertical axis and time of receipt on a horizontal axis. It should be noted that an actual plot is not necessarily created; the slope of the best-fit line is calculated abstractly using available data and a known least-squares regression algorithm. If the slope of the best-fit line is positive, that means that the delta time values are increasing overall and network bandwidth is restricted. If the slope of the best-fit line is determined that the slope is positive, then it is determined that additional bandwidth is not available. Thus, the new site cannot be added to the group since additional bandwidth is not available. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify Yadav, Zollner, Maino and Varner with the teachings of assigning priority index using positive slope, as taught by Maino in order to yield predictable result of optimizing a bitrate being transmitted to each streaming client of a large number of streaming clients and reacts to bandwidth requirements as well as individual changes in bandwidth availability (Miceli: para.0007).

Regarding Claim 8, the combined teachings of Yadav, Zollner, Maino and Varner discloses the method of claim 5, and the combination does not explicitly disclose wherein the best fit line comprises a constant slope; and wherein determining the priority index comprises assigning, when the best fit line comprises the constant slope, the site to the group (emphasis added to distinguish the elements not taught by the combination). However, in analogous art, FIG.8 and paragraph 0063-0064 of Miceli discloses a least squares regression calculation that is performed on delta time values received to identify a slope of a line that best fits the delta time values. The slope is estimated for a line that is plotted on a graph having the delta time values plotted on a vertical axis and time of receipt on a horizontal axis. It should be noted that an actual plot is not necessarily created; the slope of the best-fit line is calculated abstractly using available data and a known least-squares regression algorithm. If the slope of the best-fit line is positive, that means that the delta time values are increasing overall and network bandwidth is restricted. If the slope of the best-fit line is determined that the slope is flat or zero (constant slope), then it is determined that additional bandwidth is not available. Thus, the new site cannot be added to the group since additional bandwidth is not available. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify Yadav, Zollner, Maino and Varner with the teachings of assigning priority index using constant slope, as taught by Maino in order to yield predictable result of optimizing a bitrate being transmitted to each streaming client of a large number of streaming clients and reacts to bandwidth requirements as well as individual changes in bandwidth availability (Miceli: para.0007).

Regarding Claim 9, the combined teachings of Yadav, Zollner, Maino and Varner discloses the method of claim 5, and Yadav further discloses wherein determining the priority index comprises:
determining a maximum amount of data transmitted to the site and for use by the software application [para.0463: Discloses monitoring information received by the controller (element 122) can be used to determine the range of minimum, average, and maximum bandwidth seen for an application flow based on data flow type, and can compute and add to the traffic profile for the application.]; and
determining the priority index for the site further based on the maximum amount of data transmitted to the site and for use by the software application [para.0463: Discloses monitoring information received by a multi-tenant controller 122 can be used to determine the range of minimum, average, and maximum bandwidth seen for an application flow based on data flow type, and can compute and add to the traffic profile for the application.].
The combination does not explicitly disclose determining a maximum amount of data transmitted to the site and for use by the software application using the best fit line (emphasis added to distinguish the elements not taught by the combination). However, in analogous art, FIG.8 and paragraph 0063-0064 of Miceli discloses a least squares regression calculation that is performed on delta time values received to identify a slope of a line that best fits the delta time values. The slope is estimated for a line that is plotted on a graph having the delta time values plotted on a vertical axis and time of receipt on a horizontal axis. It should be noted that an actual plot is not necessarily created; the slope of the best-fit line is calculated abstractly using available data and a known least-squares regression algorithm. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify Yadav, Zollner, Maino and Varner with the teachings of using best line in determining a maximum amount of data transmitted to the site, as taught by Maino in order to yield predictable result of optimizing a bitrate being transmitted to each streaming client of a large number of streaming clients and reacts to bandwidth requirements as well as individual changes in bandwidth availability (Miceli: para.0007).

Regarding Claim 10, the combined teachings of Yadav, Zollner, Maino and Varner discloses the method of claim 4, and the combination does not explicitly disclose wherein determining the best fit line comprises applying one or more of linear regression, non-linear regression, and machine learning (emphasis added to distinguish the elements not taught by the combination). However, in analogous art, FIG.8 and paragraph 0063 of Miceli discloses a least squares regression calculation that is performed on delta time values received to identify a slope of a line that best fits the delta time values. The slope is estimated for a line that is plotted on a graph having the delta time values plotted on a vertical axis and time of receipt on a horizontal axis. It should be noted that an actual plot is not necessarily created; the slope of the best-fit line is calculated abstractly using available data and a known least-squares regression algorithm. Also, FIG.8 item 460 discloses perform least squares regression analysis to determine slope of timing data. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify Yadav, Zollner, Maino and Varner with the teachings of applying one or more of linear regression, non-linear regression, and machine learning when determining the best fit line, as taught by Maino in order to yield predictable result of optimizing a bitrate being transmitted to each streaming client of a large number of streaming clients and reacts to bandwidth requirements as well as individual changes in bandwidth availability (Miceli: para.0007).

Regarding Claim 17, the combined teachings of Yadav, Zollner, Maino and Varner discloses the controller device of claim 16, and the combination does not explicitly disclose wherein the best fit line comprises a negative slope; and wherein, to determine the priority index, the one or more processing units are configured to assign, when the best fit line comprises the negative slope, the site to the group (emphasis added to distinguish the elements not taught by the combination). However, in analogous art, FIG.8 and paragraph 0063 of Miceli discloses a least squares regression calculation that is performed on delta time values received to identify a slope of a line that best fits the delta time values. The slope is estimated for a line that is plotted on a graph having the delta time values plotted on a vertical axis and time of receipt on a horizontal axis. It should be noted that an actual plot is not necessarily created; the slope of the best-fit line is calculated abstractly using available data and a known least-squares regression algorithm. If the slope of the best-fit line is positive, that means that the delta time values are increasing overall and network bandwidth is restricted. If the slope of the best-fit line is negative, that means that the delta time values are decreasing overall and that network bandwidth is increased. If the slope is negative, then it is determined that additional bandwidth is available. Thus, the new site can be added to the group since additional bandwidth is available since the best fit line comprises a negative slope. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify Yadav, Zollner, Maino and Varner with the teachings of assigning priority index using negative slope, as taught by Maino in order to yield predictable result of optimizing a bitrate being transmitted to each streaming client of a large number of streaming clients and reacts to bandwidth requirements as well as individual changes in bandwidth availability (Miceli: para.0007).

Regarding Claim 18, the combined teachings of Yadav, Zollner, Maino and Varner discloses the controller device of claim 16, and the combination does not explicitly wherein the best fit line comprises a positive slope; and wherein, to determine the priority index, the one or more processing units are configured to assign, when the best fit line comprises the positive slope, the site to the group (emphasis added to distinguish the elements not taught by the combination). However, in analogous art, FIG.8 and paragraph 0063-0064 of Miceli discloses a least squares regression calculation that is performed on delta time values received to identify a slope of a line that best fits the delta time values. The slope is estimated for a line that is plotted on a graph having the delta time values plotted on a vertical axis and time of receipt on a horizontal axis. It should be noted that an actual plot is not necessarily created; the slope of the best-fit line is calculated abstractly using available data and a known least-squares regression algorithm. If the slope of the best-fit line is positive, that means that the delta time values are increasing overall and network bandwidth is restricted. If the slope of the best-fit line is determined that the slope is positive, then it is determined that additional bandwidth is not available. Thus, the new site cannot be added to the group since additional bandwidth is not available. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify Yadav, Zollner, Maino and Varner with the teachings of assigning priority index using positive slope, as taught by Maino in order to yield predictable result of optimizing a bitrate being transmitted to each streaming client of a large number of streaming clients and reacts to bandwidth requirements as well as individual changes in bandwidth availability (Miceli: para.0007).

Regarding Claim 19, the combined teachings of Yadav, Zollner, Maino and Varner discloses the controller device of claim 16, and the combination does not explicitly disclose wherein the best fit line comprises a constant slope; and wherein, to determine the priority index, the one or more processing units are configured to assign, when the best fit line comprises the constant slope, the site to the group (emphasis added to distinguish the elements not taught by the combination). However, in analogous art, FIG.8 and paragraph 0063-0064 of Miceli discloses a least squares regression calculation that is performed on delta time values received to identify a slope of a line that best fits the delta time values. The slope is estimated for a line that is plotted on a graph having the delta time values plotted on a vertical axis and time of receipt on a horizontal axis. It should be noted that an actual plot is not necessarily created; the slope of the best-fit line is calculated abstractly using available data and a known least-squares regression algorithm. If the slope of the best-fit line is positive, that means that the delta time values are increasing overall and network bandwidth is restricted. If the slope of the best-fit line is determined that the slope is flat or zero (constant slope), then it is determined that additional bandwidth is not available. Thus, the new site cannot be added to the group since additional bandwidth is not available. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify Yadav, Zollner, Maino and Varner with the teachings of assigning priority index using constant slope, as taught by Maino in order to yield predictable result of optimizing a bitrate being transmitted to each streaming client of a large number of streaming clients and reacts to bandwidth requirements as well as individual changes in bandwidth availability (Miceli: para.0007).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
A et al., (US 2020/0326924 A1) – Discloses planning a software upgrade on multiple devices at a plurality of sites may have one or more intended objectives, policies, constraints, or parameters regarding the order. A priority list is established dictating order of upgrades [para.0055].
Curtis et al., (US 2005/0091651 A1) – Discloses prioritize updates according to usage data [para.0009]. Update prioritize orders updates applicable to the version of application on the user system in part as a function of the evaluated usage data [0023].
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADIL OCAK whose telephone number is (571) 272-2774.  The examiner can normally be reached on M-F 8:00 AM - 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on 571-272-4195.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system; contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ADIL OCAK/Examiner, Art Unit 2426



/NASSER M GOODARZI/Supervisory Patent Examiner, Art Unit 2426